11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Ivan Levario Ortega,                         * From the 244th District
                                               Court of Ector County,
                                               Trial Court No. C-38,803.

Vs. No. 11-15-00141-CR                       * September 17, 2015

The State of Texas,                          * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has considered Ivan Levario Ortega’s motion to dismiss this
appeal and concludes that the motion should be granted.             Therefore, in
accordance with this court’s opinion, the appeal is dismissed.